DETAILED ACTION

This office action is a response to the application filed on 10/15/2020. Claims 1-20 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "…using granted resources in the dormant second cell to transmit or receive…" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 20 also recite similar limitations. Therefore, claims 14 and 20 are also rejected for the same reasons mentioned in claim 1.
Claims 5 and 6 recite the limitation "…the active first BWP…" in lines 2 and 1, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitation “…receiving a control signal on the first BWP of the active first…” in lines 2. There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitation “…transmitting a PRACH signal on the dormant second BWP in response…” in lines 2. There is insufficient antecedent basis for these limitations in the claim.
Claims 17 and 18 also include similar limitations as claims 8 and 9. Therefore, claims 17 and 18 are also rejected for the same reasons mentioned in claims 8 and 9.
Claim 10 recites the limitation “…a timing advance to be used for transmission on the second BWP based on…” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-13 and 15-19 are also rejected because they are depended upon the rejected base claims as set forth above.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 2019/0215870, hereinafter Babaei) in view of Kim et al. (US 2022/0046522, hereinafter Kim).

Regarding claim 1, Babaei discloses a method of operating a user equipment (UE) device, the method comprising: receiving a first resource grant from a first base station of a first cell on a first bandwidth part (BWP) corresponding to the first cell said first cell being an active cell [Babaei discloses that a gNB may allocate resources to a wireless device/transmit downlink control information comprising grants (Babaei paragraphs 0271-0272). UE may be configured for operation in one or more BWPs on a cell (see Babaei paragraphs 0285-0286 and 0291)];
Determining based on the content of the received resource grant if the first resource grant includes a grant of resources for a dormant bandwidth part (BWP) corresponding to a second cell [Babaei discloses that a base station may configure another cell with BWP (paragraph 0297). Babaei Figure 11A and 11B show examples of multi connectivity. An Scell may be configured with a BWP (Babaei paragraphs 0354-0355). In an example of Figure 29, UE may receive message comprising parameters of an Scell and its BWP configuration. The UE may start BWP inactivity timer, indicating a dormant BWP corresponding to a second cell (Babaei paragraph 0488)]; and using resources granted by the first resource grant to transmit or receive data [the base station and UE may transmit/receive data packets via resources according to parameters in downlink control and/or RRC messages (Babaei paragraphs 0269, 0272)]. 
Babaei does not expressly disclose the features of said step of using resources including using granted resources in the dormant second cell to transmit or receive data when it is determined that the first resource grant includes a grant of resources for a dormant bandwidth part corresponding to the second cell. 
However, in the same or similar field of invention, Kim discloses that a base station may configure Pcell, PSCell and multiple Scells for a UE via RRC message or DCI (Kim paragraph 0183). A cell may be configured as suspended/deactivated and a dormant BWP may be configured for a cell (Kim paragraphs 0195-0196). The UE may determine, based on an indication in the DCI, whether a BWP may be switched or activated (Kim paragraphs 0399 and 0400); indicating data transfer using resources in the second cell. The base station may also configure Scells/dormant BWPs for dual connectivity (Kim paragraph 0402).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaei to have the features of said step of using resources including using granted resources in the dormant second cell to transmit or receive data when it is determined that the first resource grant includes a grant of resources for a dormant bandwidth part corresponding to the second cell; as taught by Kim. The suggestion/motivation would have been to efficiently operating carrier aggregation/dual connectivity in a next-generation mobile communication system (Kim paragraphs 0003 and 0009). 

Regarding claim 2, Babaei and Kim disclose the method of claim 1. Babaei and Kim further disclose wherein determining based on the content of the received resource grant if the first resource grant includes a grant of resources for a dormant bandwidth part (BWP) corresponding to a second cell includes: determining if the first resource grant includes a multi-cell flag set to a value indicating that the grant is a multi-cell grant [Kim discloses that base station may define a new bitmap (i.e. flag) for DCI indicating Scell/Scell group identifiers (Kim paragraphs 0397 and 0398); indicating a multi-cell grant]. In addition, the same motivation is used as the rejection of claim 1.  

Regarding claim 3, Babaei and Kim disclose the method of claim 2. Babaei and Kim further disclose wherein said step determining if the first resource grant includes a multi-cell flag set to a value indicating that the grant is a multi-cell grant includes determining that the first resource grant includes the multi-cell flag set to the value indicating that the grant is a multi-cell grant [Kim discloses that base station may define a new bitmap (i.e. flag) for DCI indicating Scell/Scell group identifiers (Kim paragraphs 0397 and 0398); indicating a multi-cell grant. Multiple Scells may be included in Scell group and the Scell group identifier indicates a value indicating multi-cell grant]; and wherein using resources granted by the first resource grant to transmit or receive data includes using resources in both the active first BWP of the first cell and dormant second BWP of the second cell to receive or transmit data [The UE may determine, based on an indication in the DCI, whether a BWP may be switched or activated (Kim paragraphs 0399 and 0400); indicating data transfer using resources in the second cell. The base station may also configure Scells/dormant BWPs for dual connectivity (Kim paragraph 0402); indicating transmitting/receiving data using both the first and second cells]. In addition, the same motivation is used as the rejection of claim 2. 

Regarding claim 4, Babaei and Kim disclose the method of claim 3. Babaei and Kim further disclose wherein said first and second cells are both secondary cells used by the first UE [Kim discloses that base station may define a new bitmap (i.e. flag) for DCI indicating Scells/Scell group identifiers. Multiple Scells may be included in Scell group and the Scell group identifier indicates a value indicating multi-cell grant (Kim paragraphs 0397 and 0398)]. In addition, the same motivation is used as the rejection of claim 3.

Regarding claim 5, Babaei and Kim disclose the method of claim 1. Babaei and Kim further disclose wherein using resources granted by the first resource grant to transmit or receive data includes using resources in both the active first BWP of the first cell and dormant second BWP of the second cell to receive or transmit data is performed without the UE receiving a separate resource grant on a PDCCH of the dormant second cell authorizing use of the downlink or uplink resources granted by the first resource grant [Kim discloses that the base station transmits DCI of PDCCH in a Pcell, and performs mapping to cause bits of bitmap for DCI to indicate Scell information (Kim paragraph 0398); indicating no separate resource grant is received on a PDCCH of the dormant second cell. Also see Kim paragraph 0403].  In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 14, Babaei discloses a user equipment (UE) device, the UE device comprising: a first wireless receiver; and a processor configured to: operate the first wireless receiver to receive a first resource grant from a first base station of a first cell on a first bandwidth part (BWP) corresponding to the first cell said first cell being an active cell [Babaei Figure 3 discloses a wireless device (110) comprising a processor, communication interfaces, etc. (Babaei Figure 3, paragraphs 0238-0243). Babaei discloses that a gNB may allocate resources to a wireless device/transmit downlink control information comprising grants (Babaei paragraphs 0271-0272). UE may be configured for operation in one or more BWPs on a cell (see Babaei paragraphs 0285-0286 and 0291)]; 
Determine based on the content of the received resource grant if the first resource grant includes a grant of resources for a dormant bandwidth part (BWP) corresponding to a second cell [Babaei discloses that a base station may configure another cell with BWP (paragraph 0297). Babaei Figure 11A and 11B show examples of multi connectivity. An Scell may be configured with a BWP (Babaei paragraphs 0354-0355). In an example of Figure 29, UE may receive message comprising parameters of an Scell and its BWP configuration. The UE may start BWP inactivity timer, indicating a dormant BWP corresponding to a second cell (Babaei paragraph 0488)]; and operate the first UE device to use resources granted by the first resource grant to transmit or receive data [the base station and UE may transmit/receive data packets via resources according to parameters in downlink control and/or RRC messages (Babaei paragraphs 0269, 0272)].
Babaei does not expressly disclose the features of said step of using resources including using granted resources in the dormant second cell to transmit or receive data when it is determined that the first resource grant includes a grant of resources for a dormant bandwidth part corresponding to the second cell.
However, in the same or similar field of invention, Kim discloses that a base station may configure Pcell, PSCell and multiple Scells for a UE via RRC message or DCI (Kim paragraph 0183). A cell may be configured as suspended/deactivated and a dormant BWP may be configured for a cell (Kim paragraphs 0195-0196). The UE may determine, based on an indication in the DCI, whether a BWP may be switched or activated (Kim paragraphs 0399 and 0400); indicating data transfer using resources in the second cell. The base station may also configure Scells/dormant BWPs for dual connectivity (Kim paragraph 0402).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaei to have the features of said step of using resources including using granted resources in the dormant second cell to transmit or receive data when it is determined that the first resource grant includes a grant of resources for a dormant bandwidth part corresponding to the second cell; as taught by Kim. The suggestion/motivation would have been to efficiently operating carrier aggregation/dual connectivity in a next-generation mobile communication system (Kim paragraphs 0003 and 0009).

Regarding claim 15, Babaei and Kim disclose the UE device of claim 14. Babaei and Kim further disclose wherein said processor is configured to: determine if the first resource grant includes a multi-cell flag set to a value indicating that the grant is a multi-cell grant, as part of being configured to determine based on the content of the received resource grant if the first resource grant includes a grant of resources for a dormant bandwidth part (BWP) corresponding to a second cell [Kim discloses that base station may define a new bitmap (i.e. flag) for DCI indicating Scell/Scell group identifiers (Kim paragraphs 0397 and 0398); indicating a multi-cell grant]. In addition, the same motivation is used as the rejection of claim 14. 

Regarding claim 16, Babaei and Kim disclose the UE device of claim 15. Babaei and Kim further disclose wherein said step determining if the first resource grant includes a multi-cell flag set to a value indicating that the grant is a multi-cell grant includes determining that the first resource grant includes the multi-cell flag set to the value indicating that the grant is a multi-cell grant [Kim discloses that base station may define a new bitmap (i.e. flag) for DCI indicating Scell/Scell group identifiers (Kim paragraphs 0397 and 0398); indicating a multi-cell grant. Multiple Scells may be included in Scell group and the Scell group identifier indicates a value indicating multi-cell grant]; and wherein said processor is configured to operate the UE device to: use resources in both the active first BWP of the first cell and dormant second BWP of the second cell to receive or transmit data, as part of being configured to operate the UE device to use resources granted by the first resource grant to transmit or receive data [The UE may determine, based on an indication in the DCI, whether a BWP may be switched or activated (Kim paragraphs 0399 and 0400); indicating data transfer using resources in the second cell. The base station may also configure Scells/dormant BWPs for dual connectivity (Kim paragraph 0402); indicating transmitting/receiving data using both the first and second cells]. In addition, the same motivation is used as the rejection of claim 15.

Regarding claim 20, Babaei discloses a non-transitory computer readable medium including computer executable instructions which when executed by a processor of a user equipment (UE) device cause the UE device to perform the steps of: receiving a first resource grant from a first base station of a first cell on a first bandwidth part (BWP) corresponding to the first cell said first cell being an active cell [Babaei Figure 3 discloses a wireless device (110) comprising a processor and set of program code instructions stored in non-transitory memory and executable by the processor (Babaei Figure 3, paragraphs 0238-0243). Babaei discloses that a gNB may allocate resources to a wireless device/transmit downlink control information comprising grants (Babaei paragraphs 0271-0272). UE may be configured for operation in one or more BWPs on a cell (see Babaei paragraphs 0285-0286 and 0291)];
Determining based on the content of the received resource grant if the first resource grant includes a grant of resources for a dormant bandwidth part (BWP) corresponding to a second cell [Babaei discloses that a base station may configure another cell with BWP (paragraph 0297). Babaei Figure 11A and 11B show examples of multi connectivity. An Scell may be configured with a BWP (Babaei paragraphs 0354-0355). In an example of Figure 29, UE may receive message comprising parameters of an Scell and its BWP configuration. The UE may start BWP inactivity timer, indicating a dormant BWP corresponding to a second cell (Babaei paragraph 0488)]; and using resources granted by the first resource grant to transmit or receive data [the base station and UE may transmit/receive data packets via resources according to parameters in downlink control and/or RRC messages (Babaei paragraphs 0269, 0272)].
Babaei does not expressly disclose the features of said step of using resources including using granted resources in the dormant second cell to transmit or receive data when it is determined that the first resource grant includes a grant of resources for a dormant bandwidth part corresponding to the second cell.
However, in the same or similar field of invention, Kim discloses that a base station may configure Pcell, PSCell and multiple Scells for a UE via RRC message or DCI (Kim paragraph 0183). A cell may be configured as suspended/deactivated and a dormant BWP may be configured for a cell (Kim paragraphs 0195-0196). The UE may determine, based on an indication in the DCI, whether a BWP may be switched or activated (Kim paragraphs 0399 and 0400); indicating data transfer using resources in the second cell. The base station may also configure Scells/dormant BWPs for dual connectivity (Kim paragraph 0402).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaei to have the features of said step of using resources including using granted resources in the dormant second cell to transmit or receive data when it is determined that the first resource grant includes a grant of resources for a dormant bandwidth part corresponding to the second cell; as taught by Kim. The suggestion/motivation would have been to efficiently operating carrier aggregation/dual connectivity in a next-generation mobile communication system (Kim paragraphs 0003 and 0009).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei in view of Kim, and further in view of Xu et al. (WO 2021/088016 A1, hereinafter Xu).

Regarding claim 6, Babaei and Kim disclose the method of claim 1. Babaei and Kim do not expressly disclose wherein the active first BWP and dormant second BWP are frequency adjacent BWPs.
However, in the same or similar field of invention, Xu discloses that Scells in the Scell group may be in the same or adjacent frequency bandwidth (Xu page 6, last two paragraphs); indicating first and second BWPs are adjacent in frequency.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaei and Kim to have the feature of wherein the active first BWP and dormant second BWP are frequency adjacent BWPs; as taught by Xu. The suggestion/motivation would have been to solve the problem of large signaling overhead and achieve energy saving of the terminal (Xu page 1, last paragraph; page 2, second paragraph, summary of invention). 

Regarding claim 7, Babaei, Kim and Xu disclose the method of claim 6. Babaei, Kim and Xu further disclose regarding determining which resources are granted in the second cell based on information included in said grant message identifying granted resources in the first cell [Kim discloses that the base station transmits DCI of PDCCH in a Pcell, and performs mapping to cause bits of bitmap for DCI to indicate Scell information. The bitmap for DCI indicates Scells/Scell group identifiers, and multiple Scells may be included in Scell group (Kim paragraphs 0397 and 0398), Thus, resources granted in second cell are indicated in grant message identifying resources in the first cell]. In addition, the same motivation is used as the rejection of claim 6.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Babaei in view of Kim, and further in view of Lin et al. (US 2021/0345148, hereinafter Lin).

Regarding claim 12, Babaei and Kim disclose the method of claim 1. Babaei and Kim do not expressly disclose regarding monitoring for and receiving a set of transmissions on Synchronization Signal / Physical Broadcast Channel (SS/PBCH) blocks on a dormant BWP. 
However, in the same or similar field of invention, Lin discloses that a UE may receive SS/PBCH blocks on a dormant BWP (Lin paragraph 0112).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaei and Kim to have the feature of monitoring for and receiving a set of transmissions on Synchronization Signal / Physical Broadcast Channel (SS/PBCH) blocks on a dormant BWP; as taught by Lin. The suggestion/motivation would have been to improve channel efficiency and improve congestion control (Lin paragraph 0059).


Allowable Subject Matter

Claims 8-11, 13 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 8 and 17 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of receiving a control signal on the first BWP of the active first, a control signal that controls the UE device to send a Physical Random Access Channel (PRACH) signal using the dormant BWP of the second cell; in combination with all other limitations in the base claim and any intervening claims.
Claim 10 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of determining a timing advance to be used for transmission on the second BWP based on a timing offset between the first and second cells determined from downlink signals received from said first and second cells and a timing advance for the first cell, said timing, advance for the first cell being based on at least one timing advance control signal that was received from the first cell; in combination with all other limitations in the base claim and any intervening claims.
Claim 13 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of obtaining information from a SS/PBCH block received on a dormant bandwidth portion that indicates where a CORESET of information is located in an active BWP; and wherein said information includes an inter-cell resource block offset; in combination with all other limitations in the base claim and any intervening claims. 
Claim 19 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of determining a timing advance to be used for transmission on the second BWP based on a timing offset between the first and second cells determined from downlink signals received from said first and second cells and a timing advance for the first cell, said timing advance for the first cell being based on at least one timing advance control signal that was received from the first cell; and wherein the timing advance to be used for transmission on the second BWP is further based on a TAG time offset to be used when computing the timing advance for the second cell from the timing advance for the first cell; in combination with all other limitations in the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414